t c memo united_states tax_court rjr nabisco inc formerly r j reynolds industries inc and consolidated subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date p is the common parent of an affiliated_group_of_corporations making a consolidated_return of income m1 a member of the affiliated_group claimed a deduction pursuant to sec_162 i r c for graphic design expenditures relating to cigarette package designs m2 another member of the affiliated_group reported a portion of an international arbitration award that it received as an amount_realized on the sale_or_other_disposition of property r determined a deficiency in p's consolidated income_tax_liability disallowing the deduction as a sec_162 i r c expense and recharacterizing the graphic design expenditures as capital expenditures r further treated the disputed portion of the arbitration award as ordinary_income held graphic design expenditures_for cigarette packages are advertising expenses deductible under sec_162 i r c held further the disputed portion of the arbitration award is an amount_realized on the sale_or_other_disposition of property wayne s kaplan william albert schmalzl thomas kittle- kamp clisson s rexford and stephen d katzman for petitioner kim a palmerino and gary walker for respondent memorandum findings_of_fact and opinion halpern judge petitioner is the common parent_corporation of an affiliated_group_of_corporations making a consolidated_return of income the affiliated_group by notice_of_deficiency dated date the notice respondent determined a deficiency in federal_income_tax for the affiliated_group for its taxable calendar_year in the amount of dollar_figure along with an increased rate of interest under sec_6621 the issues for decision are the deductibility of graphic design expenditures made in connection with certain cigarette products and the character of a portion of a payment received as the result of an arbitration proceeding arising from the expropriation of certain property by the government of kuwait unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure contents findings_of_fact i introduction ii graphic design issue a r j reynolds tobacco co nature of the dispute b graphic design package design c reynolds' cigarette products d reynolds' marketing activities e graphic designs f advertising g longevity of graphic designs and advertising campaigns h litigated expenses dollar_figure iii expropriation issue dollar_figure a american independent oil co nature of the dispute dollar_figure b events leading to the expropriation c the expropriation and the arbitration the expropriation and the agreement for arbitration conduct of the arbitration questions presented to the tribunal aminoil’s claims with respect to expropriated assets rate of interest inflation final award validity of the expropriation the question of indemnification d petitioner’s tax treatment of the award opinion i graphic design issue a issue b arguments of the parties c tax rules governing advertising expenditures introduction deductible business_expenses ordinary business advertising d advertising campaign expenditures e conclusion ii expropriation issue a description of the issue b arguments of the parties c discussion introduction authority to interpret the award the award is ambiguous extrinsic evidence expert testimony of charles n brower respondent’s position conclusion d income_tax consequences i introduction findings_of_fact some of the facts have been stipulated and are so found the stipulations of facts filed by the parties with attached exhibits are incorporated herein by this reference petitioner a delaware corporation maintained its principal office in new york new york at the time the petition was filed ii graphic design issue a r j reynolds tobacco co nature of the dispute during r j reynolds tobacco co reynolds a new jersey corporation was a member of the affiliated_group during that year reynolds was engaged in the business of manufacturing and marketing tobacco_products reynolds had dollar_figure billion of sales in and in reporting its income for federal_income_tax purposes claimed a deduction for graphic design and package design expenditures in the amount of dollar_figure the disallowed deduction respondent disallowed that deduction on the grounds that petitioner had failed to establish that the disallowed deduction represented an ordinary and necessary business_expense or was otherwise deductible the principal dispute between the parties is whether the disallowed deduction is not a sec_162 expense because it is a capital_expenditure b graphic design package design a graphic design graphic design is a combination of verbal information styles of print pictures or drawings shapes patterns colors spacing and the like that make up an overall visual display the term package design package design refers to the design of the physical construction of a package c reynolds' cigarette products among the tobacco_products manufactured and marketed by reynolds are cigarettes in the following product lines camel century more now salem sterling vantage and winston a product line is distinguished by a brand name eg camel and may contain different cigarette products eg camels camel filters and camel lights cigarettes are packaged in either soft-packs or crush-proof boxes different cigarette products have different attributes and reynolds can combine those attributes to make different products among the available attributes are name tar and nicotine content full flavor light or ultra light length in millimeters eg or millimeters flavor eg regular menthol or mint tobacco blends flue- cured burley and oriental tobaccos package soft-pack or crush-proof box circumference regular wide slender slim or super slim filter or nonfilter quantity in a package filter-tip type standard charcoal or hard plastic and graphic designs in part imagery sells cigarettes the imagery that sells cigarettes includes imagery that projects the experience of using the product eg smooth or light and imagery that projects characteristics attractive to the targeted consumer group eg masculine or sociable such imagery significantly influences consumers' decisions about which brand to smoke other products for which imagery is a substantial factor in consumers' purchasing decisions include perfume automobiles and alcoholic beverages such products are often described as image products the cigarette package is particularly important in selling cigarettes because some cigarette products differ little or not at all in their physical attributes and are distinguished primarily or entirely by the imagery associated with them and the smoker and those around the smoker see the package numerous times a day d reynolds' marketing activities reynolds regularly and continuously engages in marketing activities with respect to its cigarette products reynolds proceeds in three broad steps to accomplish its marketing activities determining product position developing a marketing strategy and deciding on the tactics to implement the marketing strategy for a cigarette product determining product position is the most important step it involves determining the overall concept of what the product is intended to offer and the segment of smokers to whom the product is intended to appeal after determining a product's intended position reynolds develops a marketing strategy to achieve that position the basic elements of a marketing strategy for a cigarette product include choosing the product’s name determining the desired physical characteristics of the product eg the tobacco blend and whether the cigarette will have a filter tip developing graphic and package designs determining an appropriate price developing an advertising campaign and developing appropriate promotions finally reynolds employs specific tactics to implement the marketing strategy those tactics include developing executions for the advertising campaign ie the specific individual advertisements that implement the theme or themes of the campaign determining in which media to advertise and selecting product promotions eg in-store promotions discounts and coupons direct mail promotions and event marketing with respect to each cigarette product all of the activities constituting reynolds’ marketing strategy and implementation tactics are part of a coordinated effort to convey the intended image and achieve the intended positioning for the product e graphic designs graphic designs are developed for the following components of a cigarette product cartons packages flags messages temporarily applied to cartons or packages eg new tipping the printed wrap around the filter cigarette papers which hold the tobacco foils the inner lining between the cigarettes and soft-pack or box and for soft packs a closure seal across the top of the package the graphic designs for a product serve among other things to identify the product convey information and attract attention at the point of sale when the retailer displays the pack f advertising the advertising for a product serves to convey information project the image chosen for the positioning of the product and attract consumer attention the advertising strategy for a product entails the development of the following components creation of the advertising campaign which along with other marketing efforts projects the image or message chosen to achieve the intended positioning through consistent visual imagery creation of advertising executions which are the specific individual advertisements that implement the theme or themes of the campaign and determination of media placement which involves the selection of the appropriate media forums for placement of the individual advertising executions such as magazines newspapers billboards and in-store point of sale displays during the period a campaign is running a company customarily uses a number of executions in order to maintain consumer interest in the campaign a company also may alter media placements of the executions while a campaign runs g longevity of graphic designs and advertising campaigns at the time graphic designs or advertising campaigns are introduced no one can determine how long the graphic designs advertising campaigns or elements of such designs or campaigns will be used including whether or not they will be used for more or less than a single year numerous advertising campaigns advertising campaign slogans and advertising characters eg the maytag repairman have lasted for more than a single year companies may use identical advertising executions for more than a single year for example television commercials for budweiser beer featuring clydesdale horses and norelco shavers featuring santa claus run annually during the yearend holiday season and three commercials from the dr mom campaign for robitussin cough syrup aired for between and years portions of one advertising execution may be used in later executions of the same or different campaigns for example e f hutton ran advertisements in and that all contained the line when e f hutton talks people listen h litigated expenses the parties have identified a portion of the disallowed deduction as the litigated expenses litigated expenses the parties wish us to decide the deductibility of the litigated expenses they then will use our decision as a basis to settle their disagreement with respect to the remaining disallowed deductions the litigated expenses total dollar_figure and relate to the product lines described in supra at section ii c iii expropriation issue a american independent oil co nature of the dispute during american independent oil co aminoil a delaware corporation was a member of the affiliated_group aminoil had been in the business of exploring for producing refining and selling crude_oil and other natural_resources outside of the united_states from until aminoil enjoyed a concession to explore for and exploit oil gas and other natural_resources in an area on the frontier of kuwait in the government of kuwait1 terminated the concession and expropriated certain property of aminoil aminoil disputed the termination and expropriation and that dispute along with certain of kuwait’s claims was submitted to arbitration the arbitrators reached a decision that resolved aminoil’s and kuwait’s competing claims and the arbitrators awarded aminoil dollar_figure in arriving at that sum the arbitrators included dollar_figure as a level of inflation adjustment we must determine whether the so-called level of inflation adjustment is an amount_realized on the sale_or_other_disposition of any of the property expropriated by kuwait b events leading to the expropriation by an agreement entered into on date kuwait granted aminoil the concession to explore for and exploit crude_oil natural_gas and other natural_resources in the kuwaiti section of an area on the frontier between kuwait and saudi arabia then known as the neutral zone and later known as the divided zone hereafter the term concession agreement refers to the agreement entered into on date including its subsequent amendments the term concession refers to the concession obtained by aminoil pursuant to the concession hereafter we will use the term kuwait to refer to the government of kuwait except where the context indicates that we are referring to the geographical area comprising the country of kuwait agreement and the term neutral zone refers both to the neutral zone and the divided zone the concession agreement authorized aminoil at its own expense to construct and operate power stations refineries pipelines and other facilities necessary to the conduct of its activities in the neutral zone and gave aminoil exclusive ownership of all petroleum and natural_gas that it extracted in consideration of its rights under the concession agreement aminoil agreed to make a lump-sum payment to kuwait and to pay annual royalties the concession agreement was to remain in effect until date unless earlier terminated for cause upon termination all of aminoil’s real and personal_property in kuwait and the neutral zone would pass to kuwait free of charge on various occasions aminoil’s financial obligations to kuwait under the concession agreement were renegotiated to include the imposition of an obligation to pay kuwait income taxes in late kuwait announced that it intended to apply to aminoil a organization of petroleum exporting countries opec resolution known as the abu dhabi formula abu dhabi formula the abu dhabi formula would have substantially raised aminoil’s royalty and tax obligations to kuwait aminoil objected to the imposition of the abu dhabi formula and negotiations between aminoil and kuwait followed which lasted until some time in c the expropriation and the arbitration the expropriation and the agreement for arbitration on date kuwait terminated the concession and expropriated all of aminoil’s properties and assets in kuwait and the neutral zone the expropriation date and the expropriation respectively aminoil protested the expropriation the expropriation was also of concern to the government of the united_states and on date at a meeting in kuwait the secretary_of_the_treasury of the united_states w michael blumenthal discussed the expropriation with kuwait’s minister of finance secretary blumenthal expressed the hope that aminoil would receive full and fair compensation from kuwait subsequently representatives of the u s department of state encouraged kuwait to agree to an arbitration proceeding on date aminoil and kuwait entered into an agreement the arbitration agreement providing for an arbitration the arbitration of various differences and disagreements relating to the concession agreement and the expropriation the arbitration agreement established a tribunal of three members to hear and decide the dispute the tribunal and the dispute respectively the three members of the tribunal were sir gerald g fitzmaurice q c from the united kingdom appointed by aminoil hereafter we shall use the term parties to refer to aminoil and kuwait as parties to the arbitration agreement except where the context indicates that we are referring to petitioner and respondent as parties to this proceeding professor hamed sultan from egypt appointed by kuwait and professor paul reuter president of the tribunal professor of law at the university of paris appointed by the president of the international court of justice all three members of the tribunal are now deceased the arbitration agreement reflects the parties’ recognition that it would be impracticable to restore them to their respective positions prior to the expropriation article iii of the arbitration agreement empowers the tribunal to decide the amount of compensation if any payable by kuwait to aminoil in respect of the assets acquired by kuwait pursuant to the expropriation the amount of damages if any payable by kuwait to aminoil in respect of the termination of the concession agreement the amount payable by one party to the other under the concession agreement in respect of royalties taxes or other obligations and the amount of interest if any payable by either party to the other the rate of such interest and the date from which such interest shall be payable the arbitration agreement provides that the seat of the arbitration shall be paris conduct of the arbitration the arbitration was conducted similarly to a judicial proceeding the tribunal established procedural rules the parties submitted combined pleadings and briefs called memorials counter-memorials and replies the tribunal received documentary_evidence and expert reports and the tribunal heard witnesses and received oral argument the tribunal’s procedures provided for hearings to be conducted in two stages with the second devoted to quantum eventually however the tribunal found the quantum stage to be unnecessary and it never occurred questions presented to the tribunal among the questions presented to the tribunal were the following whether the expropriation constituted a breach of the concession agreement by kuwait and therefore was an unlawful taking under public international law whether aminoil’s reparation should be measured by the public international law standard for a lawful expropriation or by the higher public international law standard for an unlawful expropriation and whether aminoil’s reparation should include compensation_for its concession as measured by the profits aminoil lost as a result of the premature termination of the concession agreement other questions presented to the tribunal included the question of whether any interest was due either party as provided for by the arbitration agreement and questions relating to kuwait’s counterclaims against aminoil for royalties taxes and other asserted liabilities the question of whether the expropriation was lawful or unlawful was important for aminoil because it believed that under public international law if the expropriation were unlawful it would be entitled to be recompensed for any increase in the value of its assets between the expropriation date and the date of any award aminoil’s claims with respect to expropriated assets as recompense for its assets other than the concession aminoil sought to recover the amounts of money and other current_assets taken and with respect to its fixed assets their depreciated replacement value aminoil claimed that kuwait had expropriated money and other current_assets with a total value of dollar_figure aminoil claimed dollar_figure of lost profits calculated on a present_value basis recognizing that the concession agreement would have required it to transfer its fixed assets to kuwait free of charge upon the concession’s natural termination on date aminoil sought no payment for its fixed assets in the event the tribunal awarded it compensation_for the concession measured by profits lost for the entire period through the natural termination_date aminoil sought recovery for its fixed assets only if the tribunal measured the lost profits attributable to the concession through some date prior to in which case aminoil demanded to be paid for the fixed assets’ depreciated replacement value as of that sooner date aminoil presented the tribunal with an expert valuation report finding that the depreciated replacement value of the fixed assets on the expropriation date was dollar_figure with respect to aminoil’s claims for recompense for its assets kuwait argued that the only proper measure of compensation_for any of aminoil’s assets was book_value kuwait’s position reflected the stated policy of opec that compensation to western oil companies should be based exclusively on book_value and that any other basis for compensation including in particular any measure of lost profits should be refused the parties submitted a joint report to the tribunal the joint report that showed unagreed amounts for book values as follows assets fixed assets other assets total aminoil’s position in thousands kuwait’s position in thousands dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure rate of interest inflation with respect to the interest that was to be determined by the tribunal only aminoil suggested any specific rates of interest kuwait proposed only that the interest rate be an appropriate rate aminoil suggested the following rates of interest other than their respective requests for interest neither party asked the tribunal to award it any compensation_for the delayed payment of its claimed damages neither party asked the tribunal to make a separate award based upon inflation final award the arbitration agreement provided for a final award the award the tribunal issued a document constituting the award on date the award consists of eight sections and i sec_139 pages in length the eighth section is entitled operative_section dispositif operative_section and provides as follow for these reasons the tribunal unanimously having regard to all of the above mentioned considerations awards to aminoil the sum of one hundred and seventy nine million seven hundred and fifty thousand seven hundred and sixty four united_states dollars dollar_figure calculated on the basis of being payable on july kuwait honored the amount of the award and paid dollar_figure to aminoil on date the dollar_figure million payment the body of the award preceding the operative_section sets forth the reasoning of the tribunal the first section reviews the procedural setting of the arbitration and summarizes the claims of the parties the second section sets forth the facts of the case the third section determines the applicable law which as to the substantive issues in dispute the tribunal concludes to be established public international law which the tribunal concludes is part of the law of kuwait the fourth section analyzes certain of the contractual obligations of the parties’ and concludes that in light of negotiations between the parties preceding the expropriation some amount is owing to kuwait from aminoil on account of past profits received by aminoil in excess of what would have constituted a reasonable rate of return to aminoil and within the framework of a general settlement of the consequences of the expropriation the tribunal has jurisdiction to determine such amount due to kuwait the fifth section addresses the validity lawfulness of the expropriation and is described infra at section ii c the sixth section deals with certain miscellaneous counterclaims by kuwait against aminoil the seventh section is captioned the question of indemnification and sets forth the tribunal’s resolution of kuwait’s claims against aminoil and aminoil’s claims against kuwait and is described in infra at section iii c validity of the expropriation in the fifth section of the award section five the tribunal begins its discussion of the validity of the expropriation by recognizing that the question of validity lies at the core of the present litigation the tribunal did not have difficulty in disposing of the parties’ various arguments except for aminoil’s contention relying on the stabilization clauses of the concession agreement the stabilization clauses introducing the tribunal’s analysis of the stabilization clauses section five states nevertheless aminoil’s concessionary contract contained specific provisions in the light of which it may be queried whether the nationalisation was in truth lawful the stabilization clauses are set forth in section five as follows the period of this agreement shall be sixty years from the date of signature the sheikh shall not by general or special legislation or by administrative measures or by any other act whatever annul this agreement except as provided in article no alteration shall be made in the terms of this agreement by either the sheikh or the company except in the event the sheikh or the company jointly agreeing that it is desirable in the interest of both parties to make certain alterations deletions or additions to this agreement article b save as aforesaid this agreement shall not be terminated before the expiration of the period specified in article thereof except by surrender as provided in article or if the company shall be in default under the arbitration provisions of article section five continues a straightforward and direct reading of them the stabilization clauses can lead to the conclusion that they prohibit any nationalisation nevertheless the tribunal concluded that the expropriation was valid based on the following grounds the stabilization clauses do not prohibit nationalization in so many words a stabilization clause could be fully effective only for a period shorter than the 60-year term of the concession agreement and the stabilization clauses had lost much of their force through changes in the relations between the parties since thus section five provides a lawful nationalisation of aminoil’s undertaking had occurred the tribunal’s analysis and conclusion with respect to the stabilization clauses was not unanimous sir gerald g fitzmaurice disagreed with the majority’s analysis of the stabilization clauses he concluded that the expropriation was irreconcilable with the stabilization clauses despite that conclusion however judge fitzmaurice noted his entire agreement with the operational part dispositif of the award ie the bottom line net compensation awarded to aminoil of dollar_figure the question of indemnification the tribunal’s discussion of indemnification in the seventh section of the award section seven is divided into two parts the first dealing with principles and methods and the second determining amounts due the tribunal begins the first part by recognizing that there is a very considerable gap between aminoil’s claim based on the lost profits value of the concession and kuwait’s offer based on net_book_value of the assets expropriated section seven identifies appropriate compensation as the applicable legal standard and recognizes that its task calls for a concrete interpretation of that standard section seven states that a determination of appropriate compensation is better carried out by means of an enquiry into all the circumstances relevant to the particular concrete case than through abstract theoretical discussion section seven recognizes that in applying that standard to the case before it there is no room for rules of compensation that would make nonsense of foreign investment the tribunal adds compensation then must be calculated on a basis such as to warrant the upkeep of a flow of investment in the future considering in that light the circumstances of the case before it the tribunal decided that the legitimate expectations of the parties must be the basis for deciding on compensation the tribunal rejected the notion that aminoil’s legitimate expectations were to be measured by the then-present value of the projected net_revenues it might have anticipated over the remaining years of the concession agreement finding instead that the parties adopted a different conception in the course of their relations and negotiations - namely that of the reasonable rate of return this it is therefore that must guide the tribunal the tribunal then focused more precisely on the basis on which the evaluation of the legitimate expectations of aminoil must proceed section seven provides whereas the contract of concession did not forbid nationalisation the stabilization clauses were nevertheless not devoid of all consequence for they prohibited any measures that would have had a confiscatory character they therefore created for the concessionaire a legitimate expectation that must be taken into account the tribunal reiterated too that from the time when its rate of production reached a satisfactory level aminoil was in the position of an undertaking whose aim was to obtain a ‘reasonable rate of return’ and not speculative profits which in practice it never did realize the tribunal stated further that over the years aminoil had come to accept the principle of a moderate estimate of profits and it was this that constituted its legitimate expectation concluding the tribunal stated the tribunal considers it to be just and reasonable to take some measure of account of all the elements of an undertaking this leads to a separate appraisal of the value on the one hand of the undertaking itself as a source of profit and on the other of the totality of the assets and adding together the results obtained the tribunal concluded its discussion of principles and methods by stating that it is necessary in all cases to consider the value of the assets as at the date of transfer taking due account of the depreciation they have undergone by reason of wear_and_tear and obsolescence for reasons explained at length in the award the tribunal rejected the net book values kuwait sought finally the tribunal turned to the amounts due it began that discussion by acknowledging that the joint report was the source of certain agreed amounts it stated that where the parties disagreed in the joint report it adopted an average of the parties’ amounts it stated that where it did not possess any joint report figures it determined for itself other necessary amounts the tribunal then proceeded to determine the balance-sheet of the financial rights and obligations of the parties as pincite september it dealt first with kuwait’s claims against aminoil and determined that aminoil owed kuwait dollar_figure in the final paragraph of section seven paragraph the tribunal fixed aminoil’s claims against kuwait and set forth certain adjustments including the dollar_figure owed by aminoil to kuwait to obtain the basis for the dollar_figure million payment to be made by kuwait to aminoil in full paragraph provides amounts due to aminoil - these are made up of the values of the various components of the undertaking separately considered and of the undertaking itself considered as an organic totality - or going concern - therefore as a unified whole the value of which is greater than that of its component parts and which must also take account of the legitimate expectations of the owners these principles remain good even if the undertaking was due to revert free of cost to the concessionary authority in another years the profits having been restricted to a reasonable level as regards the evaluation of the different concrete components that constitute the undertaking the joint report furnishes acceptable indications concerning the assets other than fixed assets but as regards the fixed assets the net_book_value used as a basis merely gives a formal accounting figure which in the present case cannot be considered adequate for the purposes of the present case and for the fixed assets it is a depreciated replacement value that seems appropriate in consequence taking that basis for the fixed assets taking the order of value indicated in the joint report for the non-fixed assets and taking into account the legitimate expectations of the concessionaire the tribunal comes to the conclusion that at the date of september a sum estimated at dollar_figure represented the reasonably appraised value of what constituted the object of the takeover according to the above mentioned data the sum total of the amount due to aminoil as pincite september comes to dollar_figure less the liabilities of dollar_figure that is to say dollar_figure this represents the outcome of the balance-sheet of the rights and obligations of the parties as pincite september in order to establish what is due in account must be taken both of a reasonable rate of interest which could be put pincite and of a level of inflation which the tribunal fixes at an overall rate of - that is to say at a total annual increase of in the amount due over the amount due for the preceding year capitalizing the above-mentioned figure of dollar_figure at a compound rate of annually gives the amount specified in the operative_section dispositif below d petitioner’s tax treatment of the award petitioner took the award into account in determining the consolidated federal_income_tax liability of the affiliated_group for petitioner identified the various components giving rise to the dollar_figure million payment and made the following allocations amounts received by aminoil under paragraph oil inventory other assets fixed assets subtotal dollar_figure big_number big_number big_number less aminoil’s liabilities to kuwait per concession agreement big_number per abu dhabi formula big_number big_number due third parties subtotal big_number total big_number plus amounts received by am- inoil under paragraph component big_number component big_number subtotal payment received from kuwait big_number big_number petitioner reported the dollar_figure identified as the component and by the tribunal as the level of inflation adjustment as an amount_realized on a sale_or_other_disposition of the concession since petitioner believed that aminoil’s adjusted_basis in the concession was zero petitioner reported a gain of dollar_figure petitioner reported that gain as a long- term capital_gain under the authority of sec_1231 respondent determined a deficiency in petitioner’s consolidated income_tax_liability for based in part on an adjustment treating the level of inflation adjustment not as an amount_realized on the sale or disposition of property but rather as ordinary_income opinion i graphic design issue a issue we must determine whether the litigated expenses are currently deductible business_expenses respondent determined that they are capital expenditures and therefore not currently deductible the litigated expenses include expenditures relating to the graphic design of cigarette packaging materials cartons soft-packs and crush-proof boxes and cigarette papers tips and other components of the cigarette product as well as a relatively small amount of expenditures relating to package design the physical construction of the package itself b arguments of the parties petitioner starts with the premise that expenditures_for ordinary business advertising to sell a product or service or for institutional or goodwill_advertising that keeps the taxpayer’s name before the public are deductible under sec_162 and argues that the litigated expenses give rise to a benefit that is indistinguishable from the benefit derived from ordinary business advertising consequently petitioner argues the litigated expenses are also deductible under sec_162 petitioner also argues that like expenditures_for ordinary business advertising the litigated expenses represent a recurring day-to-day business_expense deductible under sec_162 for that reason alone in the alternative petitioner argues that the litigated expenses are deductible under sec_174 respondent agrees that the litigated expenses are similar to some expenditures_for ordinary business advertising but he argues that not all expenditures_for ordinary business advertising are deductible under sec_162 respondent distinguishes between the costs of developing advertising campaigns advertising campaign expenditures and the costs of executing those campaigns by way of for instance the production of television commercials advertising execution expenditures respondent argues that advertising execution expenditures generally give rise to expenses deductible under sec_162 deductible business_expenses but that advertising campaign expenditures do not respondent sees a decisive difference between advertising campaign expenditures and advertising execution expenditures in that the former give rise only to long- term benefits while the latter give rise principally to short- term benefits respondent analogizes the litigated expenses to advertising campaign expenses and argues that the litigated expenses provide an intangible benefit to reynolds over the economic lives of the brands to which they attach consequently respondent concludes that the litigated expenses must be capitalized and are not currently deductible business_expenses respondent also argues that the litigated expenses are neither recurring day-to-day expenditures nor are they deductible under sec_174 c tax rules governing advertising expenditure sec_1 introduction petitioner’s principal claim is that graphic design and advertising activities are indistinguishable in any way that would justify their inconsistent tax treatment petitioner supports its claim that graphic design and advertising are indistinguishable by analyzing and comparing the functions of those activities respondent attempts to counter petitioner’s functional_analysis with a functional_analysis of his own candidly conceding however that his disagreement with petitioner is only a matter of degree neither party argue sec_3 respondent argues that the litigated expenses are allocable to particular brands and as so allocated give rise to an economic benefit for the remaining life of that brand accordingly respondent does not believe that the litigated expenses have a determinable useful_life and respondent would allow no depreciation deduction for the litigated expenses we need not address the question of a depreciation deduction because petitioner stands on its claim that the litigated expenses are deductible business_expenses in and has not argued in the alternative for capitalization and a depreciation deduction in indeed the parties have stipulated similar in part identical functions for graphic design and advertising compare the graphic designs for a product serve to identify the continued that the term advertising is a term of art for federal_income_tax purposes indeed respondent implicitly concedes that the rules with respect to advertising govern the deductibility of the litigated expenses although under respondent's interpretation of those rules the litigated expenses are not deductible business_expenses because they are capital expenses moreover respondent called as an expert witness mukesh bajaj ph d senior associate business valuation services inc dr bajaj was accepted by the court as an expert in corporate finance and business valuation and his written report was received into evidence as his expert testimony dr bajaj testified that there is an accepted textbook definition of advertising on cross- examination he conceded that cigarette package graphic designs qualify as advertising under that definition on brief respondent agrees that cigarette pack graphic designs fit the textbook definition of advertising we are thus satisfied continued product convey information attract attention at point of sale when the retailer displays the pack and other purposes with the advertising for a product or group of products serves to convey information project the image chosen for the positioning of the product or products attract consumer attention to the product or products and other purposes dr bajaj testified that the accepted current textbook definition of advertising is the definition of the american marketing association which he summarized as follows any paid form of non-personal presentation and promotion of ideas goods or services by an identified sponsor which involves the use of mass media emphasis omitted that on the evidence before us petitioner has proven that the litigated expenses are advertising expenditures and we so find deductible business_expenses sec_162 allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business generally no deduction is allowed for any capital_expenditure compare sec_179 with sec_263 the supreme court has held that a taxpayer’s expenditure that serves to create or enhance a separate and distinct asset must be capitalized 403_us_345 subsequently the court held that although the separate-or-distinct-asset standard is a sufficient condition for capitalization it is not a necessary condition and that an expenditure that gives rise to more than incidental future_benefits whether or not the expenditure gives rise to a separate and distinct asset may require capitalization 503_us_79 in certain circumstances capital expenditures may be recovered by deductions taken over the useful_life of the resulting property or over some other predetermined period see eg sec_167 sec_197 as added by the omnibus_budget_reconciliation_act_of_1993 publaw_103_66 sec a 107_stat_313 effective generally for property acquired after date we are not here concerned with any such recovery see supra n although the mere presence of an incidental future benefit-- some future aspect --may not warrant capitalization a taxpayer’s realization of benefits beyond the year in which the expenditure is incurred is undeniably important in determining whether the appropriate tax treatment is immediate deduction or capitalization id emphasis added we have characterized the inquiry as to whether an expenditure may be deducted under sec_162 or must be capitalized as an inquiry into the proper time to give tax effect to the expenditure 105_tc_166 revd and rem119_f3d_482 7th cir in a e staley manufacturing co we stated that the inquiry is fact specific and we described the general nature of the inquiry as follows assuming that the expenditure is ordinary and necessary in the operation of the taxpayer’s business the answer to the question of whether the expenditure is a deduction allowable as a business_expense must be determined from the nature of the expenditure itself which in turn depends on the extent and permanence of the work accomplished by the expenditure id pincite quoting mertens law of federal income_taxation sec_25 pincite rev ordinary business advertising advertising is commonly defined as the activity of attracting public attention to a product or business as by paid announcements in print or on the air the american heritage dictionary of the english language 3d ed a business may advertise principally to attract customers and there is no doubt that such advertising may contribute to the goodwill enjoyed by the business goodwill the supreme court stated is the expectancy of continued patronage 507_us_546 the shorthand description of good-will as the expectancy of continued patronage provides a useful label with which to identify the total of all the imponderable qualities that attract customers to the business internal quotation marks and citations omitted thus if an expenditure for ordinary business advertising gives rise to goodwill then at least in theory the proper time to give tax effect to the expenditure may be a period running beyond the taxable_year of expenditure nevertheless the regulations interpreting sec_162 include advertising and other selling_expenses among the class of deductible business_expenses business_expenses deductible from gross_income include the ordinary and necessary expenditures directly connected with or pertaining to the taxpayer's trade_or_business among the items included in business_expenses are advertising and other selling_expenses we see no pertinent difference between this definition and the textbook definition testified to by dr bajaj see supra n sec_1_162-1 income_tax regs the regulations do not further describe the nature of those advertising and selling_expenses hereafter without distinction advertising expenses that are deductible business_expenses although sec_1 a income_tax regs provides that expenditures_for institutional or goodwill_advertising that keeps the taxpayer’s name before the public are generally deductible business_expenses provided the expenditures are related to the patronage the taxpayer might reasonably expect in the future the regulations thus suggest that expenditures_for ordinary business advertising are not subject_to the usual inquiry when it comes to the question of the proper time to give tax effect to such an expenditure sec_1_162-1 and a income_tax regs however predates indopco inc v commissioner supra pincite in which the supreme court concluded that significant future_benefits were undeniably important in making the capitalization inquiry see also fmr corp subs v commissioner t c ___ slip op pincite subsequently the commissioner ruled that indopco inc does not affect the treatment of advertising expenditures under sec_162 in pertinent part revrul_92_80 1992_2_cb_57 provides the indopco decision does not affect the treatment of advertising costs under sec_162 of the code these costs are generally deductible under that section even though advertising may have some future effect on business activities as in the case of institutional or goodwill_advertising see sec_1_162-1 and sec_1_162-20 of the regulations only in the unusual circumstance where advertising is directed towards obtaining future_benefits significantly beyond those traditionally associated with ordinary product advertising or with institutional or goodwill_advertising must the costs of that advertising be capitalized see eg cleveland electric illuminating co v united_states cl_ct capitalization of advertising costs incurred to allay public opposition to the granting of a license to construct a nuclear power plant although revrul_92_80 supra may raise some question of just what benefits are traditionally associated with ordinary product advertising or with institutional or goodwill_advertising there is no doubt that such traditional benefits include not only patronage but also the expectancy of patronage ie goodwill compare sec_1_162-1 income_tax regs deductible business_expenses include advertising and other selling_expenses with sec_1_162-20 income_tax regs same as to institutional or goodwill_advertising provided the expenditures are related to the patronage the taxpayer might reasonably expect in the future thus even if advertising is directed solely at future patronage or goodwill ie ordinary business advertising revrul_92_80 supra indicates that normally the costs are deductible the unusual treatment of expenditures_for ordinary business advertising manifest in revrul_92_80 supra is longstanding its genesis is in efforts by taxpayers in the early years of income_taxation to capitalize the costs of large-scale advertising campaigns and to amortize the capitalized amounts over a period of years efforts that were consistently opposed by the commissioner on the ground that allocating advertising expenditures between current expenses and capital outlays was not feasible see eg northwestern yeast co v commissioner 5_bta_232 although the courts did not entirely foreclose the propriety of capitalizing some advertising expenditures taxpayers found it difficult to prove an appropriate allocation between current and long-term benefits in time this insistence on evidence hardened into a rule_of law that capitalization is proper only if the taxpayer can establish that the future_benefits can be determined precisely and are not of indefinite duration 17_tc_973 see also e h sheldon co v commission214_f2d_655 6th cir taxpayer must show with reasonable certainty the benefits resulting in later years from the expenditure affg in part and revg and r19_tc_481 see the discussion of advertising expenses in bittker lokken federal taxation of income estates and gifts par pincite to 2d ed but see 542_f2d_1328 7th cir cost of free samples must be capitalized amortization denied in absence of proof of limited life affg 65_tc_480 although the case law admits the possibility of allocation between the short- and long-term benefits of advertising expenditures and thus would provide a basis for the commissioner to insist that a taxpayer prove the portion of his advertising expenditures allocable to current benefits the authorities previously cited sec_1_162-20 income_tax regs and revrul_92_80 supra establish that the secretary and the commissioner respectively have eschewed that approach with respect to ordinary business advertising even if long-term benefits eg goodwill are the taxpayer’s primary objective see also revrul_68_561 1968_2_cb_117 concerning a gas company’s campaign to increase consumption by encouraging the construction of all gas homes and the conversion of existing homes to gas and distinguishing between cash allowances to builders and homeowners which must be capitalized because the expected benefit is increased sales of gas beyond the year of expenditure and direct advertising costs of the sales campaign which may be treated as ordinary business_expenses because less directly and significantly productive of intangible assets having a value extending beyond the taxable years in which they were paid_or_incurred the result as a practical matter is that notwithstanding certain long-term benefits expenditures_for ordinary business advertising are ordinary business_expenses if the taxpayer can show a sufficient connection between the expenditure and the taxpayer’s business see burrous v commissioner tcmemo_1977_364 taxpayer failed to prove a proximate relationship between midget auto racing and any increase in his accounting business the only significant exceptions are that expenditures_for foreign-based broadcast advertising to the united_states are disallowed if a like deduction is not allowed by the foreign_country for united_states based broadcast advertising to that country and expenditures to advertise in a political party’s convention program and certain other political publications cannot be deducted sec_162 sec_276 respectively generally expenditures_for billboards signs and other tangible assets associated with advertising remain subject_to the usual rules with respect to capitalization see eg best lock corp v commissioner sec_162 was added by the trade and tariff act of publaw_98_573 sec a 98_stat_2991 and is effective for taxable years beginning after date under a provision now repealed taxpayers who elected to capitalize advertising expenditures in computing their liability under the now defunct wartime excise profits taxes had to follow a consistent practice for subsequent expenditures sec_263 repealed by the omnibus budget reconciliation act of publaw_101_508 sec a stat sec_1_162-14 income_tax regs 31_tc_1217 the amounts paid in and to produce a sales catalog were capital items contributing to earning income for several years in the future and not ordinary and necessary expenses of doing business in and alabama coca-cola bottling co v commissioner tcmemo_1969_123 costs of signs clocks and scoreboards having a useful_life of years not deductible business_expense but see e h sheldon co v commission214_f2d_655 6th cir expenditures to produce sales catalog likely to be used for several years deductible business_expense supra pincite d advertising campaign expenditures respondent would have us distinguish between the creation of an advertising campaign and the execution of that campaign a marketing advertising campaign does not sell anything it prescribes a long-term intangible marketing concept its imagery its theme and its slogan and or message that marketing concept is then portrayed in advertisements with ever-changing art work to maintain customer interest in the campaign respondent argues that advertising campaign expenditures are not deductible business_expenses because the cost of developing a successful marketing campaign is expected to generate benefits for future indefinite business operations to respondent advertising campaign expenditures are distinguishable from advertising execution expenditures on the basis that the former are solely long-term oriented and that is a decisive difference foreclosing an immediate deduction it is clear however that to distinguish advertising campaign expenditures from advertising execution expenditures solely on the basis of the taxpayer's expectations regarding the duration of the expected benefits is insufficient to require capitalization of an advertising expenditure see sec_1 a a providing for the general deductibility of goodwill_advertising supra sec i c so long as all of the benefits resulting from advertising campaign expenditures are among the traditional benefits associated with ordinary business advertising the regulations as interpreted by respondent’s own ruling revrul_92_80 1992_2_cb_57 preclude capitalization nevertheless respondent argues that advertising campaign expenditures and likewise the litigated expenses create intangible assets and benefits that are not among the benefits traditionally associated with ordinary business advertising eg goodwill respondent describes those benefits of advertising campaign expenditures as certain legal rights and economic interests of a long-term nature respondent identifies the pertinent legal rights as the federal statutory rights and common-law trademark rights that attach to trade dress a term that the courts have used to describe essentially the total image and overall appearance of a product see 879_fsupp_379 s d n y and authorities cited therein respondent identifies the economic interests that are benefited by the litigated expenses as the various brands of cigarettes to which the litigated expenses pertain respondent adopts the term brand equity to define the economic value inherent in a successful brand dr bajaj testified as to the major elements of brand equity brand name awareness brand loyalty perceived quality and brand association he describes those elements as follows brand name awareness comes from advertising as well as from previous use or from word or mouth brand loyalty is primarily a result of being satisfied with the product from prior use perceived quality has two main elements a user understands the product and has an opinion on its quality and advertising and package design can create a personality for the product for example mercedes cars are considered luxurious while volvo cars are considered safe finally brand associations can be about imagery created through advertising or other means dr bajaj is of the opinion that the litigated expenses created intangible assets that are inseparable from brand equity and goodwill petitioner does not dispute that advertising campaign expenditures or expenditures_for graphic design may contribute to trade dress or trade dress is protected by law petitioner points out however that trade dress is in fact also a product of ordinary business advertising including what respondent labels as advertising executions see id a product’s image may be created by words symbols collections of colors and designs or advertising materials or techniques internal quotation marks omitted emphasis added petitioner argues that in philip morris inc v star tobacco corp supra the image and overall appearance of the marlboro brand that philip morris sought to protect by its trade dress infringement action was in substantial part its advertising executions the trade dress philip morris seeks to protect consists of specific manifestations of a western motif the picture of a cowboy on a cigarette pack figures of cowboys who have come over time to be known as the marlboro man and those evocative stretches of the western landscape not to be found on any map or ordinance survey called marlboro country id pincite petitioner points out that the parties have stipulated that with respect to philip morris’ come to marlboro country campaign the campaign is characterized by a masculine cowboy image in a rugged western setting the individual executions show the cowboy in various settings -- roping a steer riding a horse into the sunset etc petitioner further cites other trade dress cases holding that a variety of other marketing materials and techniques are subject_to trade dress protection see 982_f2d_1063 7th cir 684_f2d_821 11th cir 674_fsupp_671 d minn we agree with petitioner’s analysis and conclude that both advertising campaign expenditures and advertising execution expenditures account for at least some of the value of the typical trade dress since advertising execution expenditures are ordinary business_expenses we conclude that the long-term benefit associated with trade dress is a benefit traditionally associated with ordinary business advertising it therefore cannot serve as a basis to require the capitalization of the litigated expenses in connection with his discussion of trade dress respondent refers to the copyright and trademark protection available to the various elements making up trade dress the parties have stipulated however that reynolds placed notices of copyright on its advertising executions and exhibits in evidence establish that other companies did the same thus we conclude that copyright protection afforded to copyrightable advertising materials is a traditional benefit associated with ordinary business advertising and for that reason it cannot serve as the basis for requiring the capitalization of the litigated expenses with respect to trademark protection the parties have stipulated that none of the litigated expenses were incurred in connection with the purchase creation acquisition protection expansion registration or defense of a trademark or trade_name as to the economic interests of reynolds benefited by the litigated expenses petitioner agrees with respondent’s expert dr bajaj that the litigated expenses created intangible assets that are inseparable from brand equity and goodwill indeed petitioner argues t he record uniformly shows that successful graphic designs together with successful advertising and other marketing activities combine to build an overall brand value or equity -- the marketing terms for goodwill petitioner argues that nevertheless the litigated expenses are deductible we agree we think that brand equity as described by dr bajaj represents goodwill as we understand that term ie the expectancy of continued patronage see supra sec i c that being the case and goodwill clearly being a traditional benefit associated with ordinary business advertising we must conclude that the litigated expenses are not capital expenditures simply because they contribute to brand equity e conclusion we have found that the litigated expenses are advertising expenditures respondent classifies the litigated expenses as advertising campaign expenditures and would have us distinguish between such expenditures and advertising execution expenditures on the basis that the latter give rise principally to short-term neither party has asked us to address separately the small portion approximately percent of the litigated expenses that were package design expenditures indeed it is only petitioner that in its opening brief drew our attention to the distinction between graphic design and package design see findings_of_fact supra sec ii b and respondent has not alleged that we should afford them different treatment benefits while the former give rise only to long-term benefits the experience of our predecessor the board_of_tax_appeals and other courts in an earlier era lead us to doubt the sharpness of that distinctiondollar_figure moreover no case distinguishes between advertising execution and campaign expenditures and the long- term short-term distinction respondent would draw is incompatible with sec_1_162-1 and a income_tax regs and revrul_92_80 1992_2_cb_57 respondent’s distinction will not hold the litigated expenses are advertising expenditures that are ordinary business_expenses because we have concluded that the litigated expenses are ordinary business_expenses on the grounds stated we need not address petitioner’s alternative theories that the litigated expenses are recurring expenses or are deductible under sec_174 see eg northwestern yeast co v commissioner 5_bta_232 discussed supra sec i c and quoted in part as follows generally and theoretically therefore it is safe to say that some part of the cost of a campaign or system of promotion may be of permanent significance and may be regarded as a capital_investment rather than a deductible expense but how far in a given case the recognition of this doctrine may require the capitalization of some expenditures and the charging off of others is hard to say clearly when the question is submitted for judicial consideration it may not be answered ab inconvenienti by an arbitrary rule ii expropriation issue a description of the issue on date kuwait terminated the concession enjoyed by aminoil to explore for and exploit certain natural_resources in a kuwaiti frontier area known as the neutral zone and expropriated certain of aminoil’s assets in kuwait aminoil protested the termination of the concession and the expropriation and aminoil and kuwait entered into an agreement to arbitrate the resulting dispute a tribunal was established to carry out that arbitration and on date the tribunal made an award to aminoil in the amount of dollar_figure kuwait honored the decision of the tribunal and paid aminoil the award on date the dollar_figure million payment the reasoning of the tribunal precedes its statement of the amount of the award and indicates that the tribunal reached that amount by steps first the tribunal determined the sum of aminoil’s debts to kuwait and the sum of certain amounts due aminoil from kuwait the difference of those two sums was a net amount in aminoil’s favor the tribunal then determined the total amount due aminoil by adding to the subtotal it had determined an interest amount and an amount described as a level of inflation amount percent of the amount due compounded from the expropriation date to the date of the award for purposes of taking the award into account for federal_income_tax purposes petitioner made allocations based on the methodology of the tribunal petitioner then determined what income_tax consequence to assign to each of those allocations and reported those consequences accordingly respondent agrees with petitioner’s allocations and with all but one of the consequences determined by petitioner petitioner treated dollar_figure the amount described by the tribunal as the level of inflation adjustment as an amount_realized on the sale_or_other_disposition of the concession respondent does not agree with petitioner that the level of inflation adjustment is an amount_realized on the sale_or_other_disposition of the concession which would give rise to a long-term_capital_gain in an equal amount respondent believes that the level of inflation adjustment the disputed item is ordinary_income in the nature of interest as the parties have framed the issue we must determine whether the disputed item is as petitioner describes it or is as respondent describes it b arguments of the parties petitioner’s argument is as follows petitioners contend that the unexplained inflation factor the disputed item is taxable as capital_gain under sec_1231 because it represented disguised compensation_for kuwait’s premature termination of aminoil’s concession for which there is no identifiable compensation on the face of the award respondent’s argument is as follows the tribunal determined that the value of aminoil's nationalized operations on date was dollar_figure net of liabilities owing from aminoil to kuwait ie dollar_figure less dollar_figure the five year delay in payment from date through date caused kuwait to accrue substantial additional debt owing to aminoil had there been no delay in payment kuwait would have simply paid aminoil dollar_figure the inflation factor like the interest factor was compensation_for the delay in payment and therefore it is properly treated as ordinary_income under sec_61 c discussion introduction the parties agree that the disputed item was received pursuant to the award and that the intention of the tribunal governs as to whether the disputed item is disguised compensation_for the concession or a payment in the nature of interest respondent argues that the award is clear on its face and that the disputed item is in the nature of interest respondent argues further that we are constrained in any event by the convention on the recognition and enforcement of foreign arbitral awards of date the convention u s t entered into force date from reevaluat ing the matters decided by the tribunal we shall first determine whether the convention constrains us from interpreting the award since we believe that it does not we shall then consider whether the award is ambiguous since we believe that it is we shall interpret it using the tools at our disposal as will be seen we agree with petitioner’s interpretation of the award authority to interpret the award the award results from the decision of the tribunal which came into being and obtained jurisdiction from the arbitration agreement pursuant to the convention the united_states must recognize the award as binding and make its courts available for enforcement of the award see article ii of the convention u s t we are not however considering an action to enforce the award nor are we in any way determining the rights of the parties to the award inter se this is a proceeding to redetermine an income_tax deficiency and with respect to the award our inquiry is limited to the meaning of certain words petitioner claims are ambiguous the convention neither precludes our inquiry into whether the award is ambiguous nor if we find it to be ambiguous from interpreting it respondent has advanced no reason other than the convention as to why we should refrain from considering whether the award is ambiguous since we are not persuaded by respondent’s convention argument we shall consider whether the award is ambiguous the award is ambiguous the tribunal awarded aminoil dollar_figure an amount that the tribunal reached by a process of calculation the majority of the award sets forth the premises and reasoning of the tribunal leading to that calculation we shall consider those premises and reasoning in light of the arbitration agreement in determining whether the award is ambiguous as it pertains to the disputed item we find that it is we find most persuasive the seventh section of the award in which the tribunal first addressed principles and methods of indemnification and determined that aminoil must be compensated for its legitimate expectations of a reasonable rate of return from its terminated concession the tribunal specifically included as a principle upon which to base the compensation due aminoil that some measure of account must be taken of all of the elements of aminoil’s undertaking that led the tribunal to conclude this leads to a separate appraisal of the value on the one hand of the undertaking itself as a source of profit and on the other of the totality of the assets and adding together the results obtained in the tribunal’s introduction to its discussion of amounts due to aminoil paragraph the tribunal further indicates that an amount is due aminoil for the value of the concession measured by projected loss of future profits these amounts due to aminoil are made up of the values of the various components of the undertaking separately considered and of the undertaking itself considered as an organic totality - or going concern - therefore as a unified whole the value of which is greater than that of its component parts and which must also take account of the legitimate expectations of the owners these principles remain good even if the undertaking was due to revert free of cost to the concessionairy authority in another years the profits having been restricted to a reasonable level in its final statement on the subject the tribunal ruled that taking that basis depreciated replacement value for the fixed assets taking the order of value indicated in the joint report for the non-fixed assets and taking into account the legitimate expectations of the concessionaire the tribunal comes to the conclusion that as the date of september a sum estimated at dollar_figure represented the reasonably appraised value of what constituted the object of the takeover since dollar_figure exclusive of the compounded percent level of inflation the tribunal added to it is itself less than the sum of dollar_figure the only figure before the tribunal for the depreciated replacement value of the fixed assets and dollar_figure the average value of the non-fixed assets provided by aminoil and kuwait there is an unresolved tension between those numbers and the tribunal’s statement that it is also compensating aminoil for its legitimate expectations of a reasonable rate of return from its terminated concession that leads us to believe that the award is ambiguous we are also led to believe that the award is ambiguous because of the limited jurisdiction of the tribunal the tribunal was limited by article iii of the arbitration agreement to granting aminoil apart from any amounts in respect of royalties taxes or other obligations none of which were granted aminoil compensation in respect of assets damages in respect of termination of the concession agreement and interest as a matter of interpretation therefore the tribunal’s provision in the award of the compound 10-percent per annum level of inflation must fall within one or another of those categories or be outside of the tribunal’s scope of authority we have no reason to believe that the tribunal acted outside of the scope of its authority and we reject that possibility moreover language in paragraph of the award amounts due to aminoil indicates that the disputed item is not within the category of interest in subparagraph of paragraph the tribunal expressly differentiates between a reasonable rate of interest which could be put pincite and a level of inflation which the tribunal fixes at an overall rate of which suggests that the tribunal considered interest and the level of inflation to be separate items and the latter therefore must be either compensation or damages the tribunal’s reasoning is thus ambiguous as to how it came to measure the amount of compensation owing to aminoil and whether the tribunal might have taken into account any value measured by the potential of the concession to generate profits petitioner’s argument that the tribunal’s compensation did include an element of compensation measured by loss of future profit in a disguised way--specifically through the level of inflation --is plausible in contrast respondent failed to persuade us that the award is clear on its face or that the disputed amount necessarily is in the nature of interest we find that the award is ambiguous with respect to the disputed item extrinsic evidence since we cannot resolve the ambiguity with respect to the disputed item from the terms of the award or the arbitration agreement from which it springs we must turn to extrinsic evidence to determine its meaning cf 107_tc_363 with respect to the language of a treaty when language is susceptible to differing interpretations extrinsic materials bearing on the parties’ intent should be considered 92_tc_776 similar with respect to a consent extending time to assess tax 80_tc_1104 evidence extrinsic to jury verdict considered to determine nature of monetary award 42_tc_880 history of lump-sum condemnation_award considered to determine allocation of proceeds expert testimony of charles n brower petitioner argues that the award is ambiguous with respect to the disputed item because the tribunal used the disputed item to disguise its award to aminoil of compensation_for kuwait’s premature termination of the concession petitioner relies principally on the expert testimony of charles n brower to prove that point by experience mr brower is knowledgeable concerning legal issues involving compensation_for expropriation under public international law and the practice of international arbitration involving such disputesdollar_figure mr brower was accepted by the court as an expert witness the court found mr brower’s testimony to be forthright and credible mr brower has an opinion as to the compatibility of the tribunal’s reasoning with international law he believes that it is impossible to determine from the face of the award whether or not the tribunal’s award of compensation to aminoil is consistent with relevant principles of public international law which was the law applied by the tribunal he is of the opinion that the tribunal’s award of compensation to aminoil would in fact be consistent with such principles however if but only if the level of inflation for which there was no precedent mr brower’s credentials are impressive during the period he served in the u s department of state successively as assistant legal adviser for european affairs deputy legal adviser and acting legal adviser in that last position he was the principal international lawyer for the government of the united_states in addition to being the chief lawyer for the secretary of state and the u s department of state he was responsible for both the pursuit and defense of international claims involving the unites states from to he served full-time as a judge of the iran-u s claims tribunal in the hague he is currently in private practice as a member of the law firm of white case he serves by designation of the united_states as a member of the register of experts of the united nations compensation commission in geneva as well as serving on the secretary of state’s advisory committee on public international law whatsoever in international law is regarded as compensation to aminoil for expropriation of the concession which otherwise would have extended for years into the future he bases that latter conclusion on three assumptions the tribunal did not exceed its authority because the tribunal held the expropriation to be lawful international law required compensation_for the value of the undertaking which includes both a value for the fixed and non-fixed assets taken and a value for the concession rights and the nominal compensation recited by the tribunal represents only the sum of the depreciated replacement value of the fixed assets and the accepted value of the non-fixed assets mr brower’s reasoning leading to his third assumption is the same as our reasoning leading to our conclusion that there is an unresolved tension between the tribunal’s numbers and its representations concerning compensation_for aminoil’s legitimate expectations see supra sec iii b mr brower concludes thus the tribunal could not within the range of dollar_figure have granted both the undisputed value of the expropriated assets and have awarded anything in respect of the concession only the ‘level of inflation’ could have done that mr brower is also of the opinion that the tribunal’s studied opacity with respect to any element of the awards being measured by loss of profits is consistent with relevant practices in international arbitration cases in short he believes that political considerations may have played a significant part in the tribunal’s choice of language mr brower believes that international arbitral tribunals choose their language carefully to insure that both parties will honor the award particularly in disputes involving sovereign states which may hinder enforcement by invoking the doctrine_of sovereign immunity in particular mr brower believes that arbitrators called upon to rule on allegations of unlawful actions by a sovereign conventionally exhibit a certain sensitivity to the political framework within which the case arises he believes that sovereign states invariably and vigorously resist accusations of unlawfulness not only because of the higher compensation a finding of unlawfulness might entail but also and more importantly because no government wishes to be branded before the world as having acted unlawfully particularly if it wishes to encourage future foreign investment mr brower has examined the award and believes that it provides abundant evidence of the tribunal’s attention to pragmatic and political concerns he surmises that kuwait would not have wanted any award of compensation either to state explicitly or to suggest impliedly by its evident amount or by its nature unlawfulness mr brower states in particular kuwait would have wished to avoid an award which even while finding it acted lawfully appeared to grant compensation reflecting the value of what was expropriated at the time of the award instead of on the date of expropriation the former being a consequence of an unlawful expropriation or a value measured to any degree by loss of profit or both because the former is consistent only with unlawfulness and the later may suggest it particularly to kuwait mr brower also believes that other factors would have influenced kuwait to avoid any explicit compensation_for lost profits among those factors were american involvement in encouraging kuwait into the arbitration and opec’s stated policy that compensation to western oil companies should be based only on book_value and that any other basis for compensation including in particular any valuation measured by lost profit should be refused he believes that kuwait would have been reluctant to agree openly to an award inconsistent with opec’s policy particularly against a background of what other states important to kuwait might have characterized as american pressure mr brower also takes note of the separate opinion of judge fitzmaurice who agreed with the operative_section which consists only of the actual award of a lump sum of dollar_figure while at the same time finding that the expropriation was irreconcilable with the stabilization clauses and thus mr brower concludes unlawful mr brower concludes that judge fitzmaurice agreed with the operative_section because in his view it constituted proper compensation_for an unlawful expropriation taking all of the above into consideration mr brower is of the opinion that the tribunal reached a compromise in part to obtain unanimity whereby it found kuwait to have acted lawfully notwithstanding that doctrinally that finding was highly questionable and structured the compensation so that it would not on its face reflect either a a value as of the date of the award or b any value measured by loss of profit but supplied such compensation de_facto in both respects in a manner that would not be obvious viz by providing for the level of inflation adjustment respondent’s position respondent’s position is that extrinsic evidence is unnecessary the basic problem with petitioner’s argument is that it is based on factual claims which directly contradict the text of the award the award does not state or imply that the tribunal used the inflation factor to disguise a particular type of compensation and there is simply no reason to find otherwise we have however found that the award is ambiguous and we have considered extrinsic evidence viz mr brower’s expert testimony respondent neither called any witness to rebut mr brower nor discredited his testimony by cross-examination on brief respondent attempts to rebut mr brower’s conclusion that the tribunal could not within the range of dollar_figure the amount stated in sec_3 of paragraph have granted compensation_for the undisputed value of the expropriated assets and have awarded anything in respect of the concession respondent attaches to his brief a table the table purporting to show that the going_concern_value of aminoil on the expropriation date did not exceed dollar_figure respondent attempts to make that showing by a series of present_value calculations there are clear errors of mathematics in the table and we fail to understand certain of respondent’s assumptions also we agree with petitioner that respondent may have been too conservative in extending pre-expropriation profits to post-expropriation years since the tribunal called for a post- expropriation rate of return somewhat more liberal than appropriate for the pre-expropriation period conclusion the parties agree that the intention of the tribunal governs as to whether the disputed item is disguised compensation_for the concession or a payment in the nature of interest respondent argues the ‘inflation’ factor like the ‘interest’ factor was compensation_for the delay in payment and therefore it is properly treated as ordinary_income under sec_61 the law is well settled that amounts awarded for delay in payment constitute ordinary_income under sec_61 317_us_399 74_tc_1566 59_tc_107 respondent is correct that amounts awarded for delay in payment in connection with government takings constitute ordinary_income petitioner however has set forth a plausible interpretation of the award that contradicts respondent’s assumption that the tribunal intended by the disputed amount to award aminoil for a delay in payment moreover principally by mr brower's testimony petitioner has convinced us that the disputed item is not compensation_for a delay in payment but rather is a disguised payment for kuwait’s premature termination of the concession and we so find d income_tax consequences although we have found that the disputed amount was intended by the tribunal as recompense for the concession that does not fully resolve the tax consequences attending its receipt petitioner reported the disputed item as an amount_realized on the sale_or_other_disposition of the concession since petitioner believed that aminoil’s adjusted_basis in the concession was zero petitioner reported a gain of dollar_figure petitioner reported that gain as a long-term_capital_gain under the authority of sec_1231 petitioner reported interest of dollar_figure which reflected the reasonable rate of interest which could be put pincite percent provided for in paragraph the 5-percent interest payment in support of its claim that the disputed amount was a disguised payment for the concession petitioner argues that the 5-percent interest payment was a sufficient payment for tax purposes petitioner states that if the dollar_figure million payment were regarded simply as an undifferentiated lump-sum payment for property which petitioner argues strictly speaking it is the amount of interest included in the lump sum would be determined for tax purposes by sec_483 petitioner states that the applicable sec_483 rate was percent a year compounded semiannually which petitioner claims is below the interest rate that gives rise to the 5-percent interest payment thus petitioner concludes the interest_income attributable to the award’s rate which petitioners reported in their return was more than sufficient to meet the standard of sec_483 sec_483 imputes interest unstated_interest to a contract for the sale_or_exchange of property for which there is inadequate stated_interest sec_1_483-1 income_tax regs provides the term ‘sale or exchange’ includes any transaction treated as a sale_or_exchange for purposes of the code condemnation proceedings are treated as sales for federal_income_tax purposes see 126_f2d_4 9th cir affg 43_bta_655 cf 311_us_504 apparently petitioner accepts that sec_483 applies to the dollar_figure million payment we believe that petitioner may be mistaken in concluding that the dollar_figure million payment does not consist of any unstated_interest it appears that in concluding that the 5-percent interest payment constitutes an adequate amount of stated_interest petitioner overlooked the fact that the percent interest amount was calculated on the basis of a principal_amount that did not include the disputed item the parties are directed to consult on that point and on the effect of the various allocations petitioner made and respondent accepted in reporting the award in order to determine whether there is adequate_stated_interest if the parties can resolve the unstated_interest issue that resolution shall be reflected in the rule calculation if the parties cannot resolve that issue they shall report that status to the court so that the court may determine the appropriate action except as may be necessary to reflect unstated_interest petitioner is sustained in reporting the disputed item as a long- term capital_gain and respondent’s determination_of_a_deficiency in tax is not sustained to that extent decision will be entered under rule
